Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-24 directed to an invention non-elected without traverse.  Accordingly, claims 22-24 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claims 22-24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a reinforced polymer composition comprising a first polyester polymer; about 2% to about 35% by weight of the composition of a second polyester polymer that is less crystalline than the first polyester polymer; and about 5% to about 50% by weight of the composition of carbon fibers, wherein the carbon fibers are substantially free of a sizing agent, and wherein the carbon fibers have a mean fiber length of from about 10 microns to about 1,000 microns.  The closest prior art of record, Saga (WO 2015/031573), teaches a composition comprising from 20 to 70 volume percent of polybutylene terephthalate (first polyester polymer), 10 to 35 volume percent of a carbon fiber having an average fiber length of from 50 to 200 microns, and from 0.5 to 25 volume percent of a copolyester elastomer (second polyester polymer).  However, as argued by applicant, the carbon fiber of Saga is coated with compounds such as water, silane coupling agents, and surfactants (¶47), which are considered sizing agents (compounds considered sizing agents are readily known to one of ordinary skill in the art).  To remove the coating from Saga would destroy the invention disclosed therein.  No other prior art of record teaches or renders obvious the claimed subject matter.  Therefore, claim 1 and its dependent claims are allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767